Citation Nr: 1638997	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-45 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sinus disability.  

2.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for esophagus disability, to include as secondary to sinus disability and TMJ.

5.  Entitlement to service connection for gastrointestinal disability, to include as secondary to sinus disability and TMJ.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and W. M.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to October 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In May 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The issues of entitlement to service connection for esophagus disability, to include as secondary to sinus disability and TMJ and entitlement to service connection for gastrointestinal disability, to include as secondary to sinus disability and TMJ are
addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence supports finding that the Veteran's sinusitis is causally related to an in-service injury.

2.  The evidence supports finding that the Veteran's TMJ is causally related to an in-service injury.

3.  The evidence supports a finding that the Veteran's vertigo is caused by his service-connected sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinus disability, diagnosed as sinusitis, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for TMJ are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
 
3.  The criteria for service connection for vertigo are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The issues of entitlement to service connection for connection for sinusitis, TMJ, and vertigo, have been granted herein.  Therefore, discussion of any compliance with VA's duties to assist and notify is not required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995).

The Veteran contends that his sinus disability and TMJ existed since active service.  Specifically, he testified that he played hockey during service and his sinus problems and jaw pain began after an in-service injury in which he broke his nose and hurt his jaw.  The Veteran stated that he also fractured his tooth during the injury and sought dental treatment for the tooth during active service.  He did not receive in-service treatment concerning his nose or jaw and instead received private treatment when on leave.  

Service medical treatment records do not reflect complaints or an injury to the jaw or nose.  Dental treatment records show that the Veteran was treated for fracture of tooth #11 in June 1976.  The service medical treatment records show complaints of flue like syndrome, otitis, and ear ache.  The service medical treatment records show that the Veteran elected to not undergo a separation physical examination.  

Private medical treatment records dated in 1989 show that the Veteran was assessed with chronic vertigo, a November 1994 private treatment record noted chronic sinusitis and that the Veteran reported multiple injuries to his nose and face secondary to hockey.  A December 2001 private treatment record shows treatment for TMJ.  

T. W. submitted a statement and explained that he was stationed with the Veteran at McGuire Air Force Base.  He stated that he was at a hockey game in the winter of 1976 or 1977 and indicated that he did not remember the exact month or year but it was winter (hockey season) in one of those years.  It was noted that the Veteran was hit in the face with a hockey stick during the game and fell to the ice.  He drove the Veteran to get care at the base.  He observed the Veteran's injuries and the Veteran had at least one broken tooth, a swollen eye, and broken nose.  T. W. stated that he wished to attest that the Veteran injured his nose, face, and teeth during active duty while playing hockey.  

J. M., the Veteran's brother, submitted a statement and noted that the Veteran broke his nose during active duty and had nose, ear, and jaw problems since service.  

L. T. submitted a statement and reported a relationship with the Veteran since 1979 and the Veteran had symptoms of dizziness, jaw, and sinus problems since that time.  

A statement from R. L. noted that he knew the Veteran since 1976 and he had ear, nose, jaw, and dizziness symptoms since active service.  

The Veteran testified that he was treated by a Dr. H. during his period of active service.  However, he stated that Dr. H. passed away and the records of treatment were not available.  W. M., M.D., testified and related a conversation that he had with Dr. H. in which Dr. H. reported that he treated the Veteran for jaw and sinus symptoms since he was in the military.  

In a June 2015 statement, Dr. W. M. stated that the Veteran's deviated nasal septum, TMJ, vertigo, and chronic recurrent sinusitis were related to the injury sustained while on active duty.  Dr. W. M. noted that he contacted Dr. H. when the Veteran became his patient.  Dr. H. informed Dr. W. M. that that he treated the Veteran for many years while he was in the military.  Dr. H. outlined the treatment he provided for the Veteran's facial trauma from a hockey injury resulting in a broken nose and jaw pain.  He had stated that the Veteran was in full Air Force uniform at the time of the examination and on leave from active duty when treated for the injuries.  Dr. W. M. stated that he could "verify" that Dr. H. informed him that he treated the Veteran when he was home on leave from active duty.  Dr. W. M. stated that the treatment was for facial trauma from a hockey injury and consistent with what the Veteran stated since he became Dr. W. M.'s patient.  Dr. W. M. had no doubt that the facial trauma to the Veteran happened as Dr. H. and the Veteran outlined.  

A May 2016 TMJ conditions Disability Benefits Questionnaire shows that the Veteran was diagnosed with TMJ with painful motion and the date of diagnosis was March 9, 1980.  Dr. W. M. stated that the Veteran's records indicated that he was hit in the face with a hockey stick causing nose and jaw trauma along with a shattered tooth while on active duty.  The jaw condition worsened with time since the injury.

A Sinusitis/Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire shows that the Veteran was diagnosed with sinusitis and deviated nasal septum.  Dr. W. M. stated that the Veteran was struck in the face with a hockey stick while on active duty which resulted in a broken nose with a traumatically deviated nasal septum.  The condition caused chronic sinusitis.  The injury also caused traumatic TMJ and shattered tooth.  Dr. W. M. stated that that the injury to the septum occurred while on active duty "as verified by Dr. H[...] and his dental records."  Dr. W. M. stated that there was no other trauma in his medical or personal history to account for the deviated septum.  The injury resulted in chronic sinusitis, bilateral TMJ, and vertigo related to the sinusitis.  

In this case, the record shows current diagnosed disabilities of sinusitis and TMJ.  Concerning an in-service injury or disease, the Board recognizes that the service medical treatment records are absent for any documentation of an injury to the face or nose during active service, aside from a notation indicating a fractured tooth during active service.  However, the Veteran's friend, T. W., stated that he witnessed the injury during active service consisting of a broken nose and the Veteran submitted statements from those who knew him and witnessed the residuals of the in-service injury, to include sinus symptoms and jaw pain.  In addition, Dr. W. M. testified that the Veteran's prior doctor, Dr. H., told him that he treated the Veteran for facial trauma and jaw pain during active service.  As a result, the Board finds that the Veteran suffered an in-service injury to the nose and jaw.  

Concerning a relationship between the in-service injury and the Veteran's sinusitis and TMJ, Dr. W. M., submitted several opinions regarding etiology.  Dr. W. M. explained that the in-service injury caused the later diagnosed sinusitis and TMJ.  With respect to the sinusitis, he testified that a strike to the face and loss of consciousness would have a couple of impacts and one was that you can get sinus infections and vertigo.  With respect to the TMJ, Dr. W. M. noted that Dr. H. indicated treatment of jaw pain from an in-service injury and that TMJ was related to the injury sustained while on active duty.  The Board assigns great probative value to Dr. W. M.'s opinion that the sinusitis and TMJ disabilities are related to the in-service injuries as he pointed to the evidence, to include his conversation with Dr. H., and provided supporting reasoning for the opinion.  The Board finds that the evidence supports service connection for sinusitis and TMJ.  The claims for entitlement to service connection for sinusitis and service connection for TMJ are granted.  

In addition, the Veteran claimed that his vertigo is related to his service-connected sinusitis and/or TMJ.  

The Veteran stated that he began to experience vertigo with the onset of his sinus symptoms during active service.  

In an "Ear Conditions Disability Benefits Questionnaire", completed by Dr. W. M., a diagnosis of peripheral vestibular disorder was listed with a date of diagnosis of June 9, 1979.  Dr. W. M. stated that the sinus condition caused and aggravated the vertigo and more likely than not causes it.  Dr. W. M. stated that the Veteran's vertigo was well documented and had been chronic since 1979.  Dr. W. M. opined that the Veteran's vertigo was "more likely than not" related to his traumatically deviated nasal septum and chronic sinusitis.  Dr. W. M. also testified that with a sinus infection, there is fluid behind one of your sinuses and many times in the middle ear which can put pressure on the inner ear and give vertigo symptoms.  

Given the Veteran's competent and credible statements regarding the onset and chronicity of his symptoms, the lay statements attesting to the chronic symptoms, and Dr. W. M.'s probative opinion that the vertigo was more likely than not etiologically related to his deviated septum and chronic sinusitis, the Board finds that the evidence supports a finding of secondary service connection for vertigo.   38 C.F.R. § 3.310.  


ORDER

Entitlement to service connection for sinus disability, diagnosed as sinusitis, is granted.  

Entitlement to service connection for TMJ is granted.  

Entitlement to service connection for vertigo is granted.


REMAND

Concerning the esophagus and gastrointestinal disabilities, a May 2016 Stomach and Duodenal Conditions indicated a diagnosis of duodenal ulcer.  Dr. W. M. stated that the condition was "more likely than not" aggravated by years of pain medication, NSAID use, along with antibiotic use, treating his TMJ and sinusitis.  An Esophageal Conditions Disability Benefits Questionnaire shows that the Veteran was diagnosed with GERD and a date of diagnosis of July 3, 1980.  Dr. W. M. stated that the GERD was "more likely than not" caused by, if not absolutely aggravated by, 36 years of NSAID treatment for chronic sinusitis and bilateral TMJ.  Dr. W. M. stated that the GERD was "more likely than not" caused by the treatment regimen used for his sinusitis and TMJ.  If it was not directly caused by 30 plus years of NSAID or antibiotic treatment, it was "without a doubt" aggravated by the treatment.  

During the May 2016 hearing, Dr. W. M. stated that the high dose NSAIDs used to treat sinusitis and TMJ caused the secondary conditions of the stomach and esophagus.

In this case, the Board finds that additional development is required concerning whether the Veteran's claimed esophagus and gastrointestinal disabilities were caused or aggravated by the now service-connected sinusitis and TMJ.  As noted above, Dr. W. M. opined that the disabilities were aggravated by the treatment regimen for the sinusitis and TMJ, but also opined that the disabilities were caused by the service-connected disabilities.  However, the Board notes that it is not clear from the record how often the Veteran would use such medications.  In fact, the Veteran himself noted that he would only have a few episodes of sinusitis per year.  The Board finds that Dr. W. M.'s opinion, alone, is not sufficient to warrant service connection on a secondary basis and additional VA medical opinions are required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination concerning his claimed esophagus and gastrointestinal disabilities.  If the Veteran does not appear for an examination, obtain a medical opinion from a qualified VA examiner.  The claims file must be made available to the examiner and the examiner must indicate that a review was completed.  The examiner is asked to address the following:

*List all diagnoses pertaining to the esophagus and gastrointestinal system.  

* Express an opinion as to whether any diagnosed esophagus disability is at least as likely as not (50 percent probability or greater) proximately caused or aggravated by service-connected sinusitis and/or TMJ.

* Express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any gastrointestinal disability was proximately caused or aggravated by the service-connected sinusitis and/or TMJ.   

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner should discuss Dr. W. M.'s opinions regarding the relationship between the claimed esophagus and gastrointestinal disabilities and the Veteran's NSAID and antibiotic use for treatment of his now service-connected sinusitis and TMJ.

Rationale must be provided for any opinion reached.

2.  After completing the requested development, readjudicate the claims for service connection.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative, a Supplemental Statement of the Case, and afford them the appropriate time period for response before the claims file is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


